Exhibit 10.1



NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
EXPRESS, INC. 2010 INCENTIVE COMPENSATION PLAN


* * * * *


Participant: [___________]


Grant Date:     [___________]


Per Share Exercise Price: [___________]


Number of Shares subject to this Option: [___________]




* * * * *




THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Express, Inc., a
Delaware corporation (the “Company”), and the Participant specified above,
pursuant to the Express, Inc. 2010 Incentive Compensation Plan, as in effect and
as amended from time to time (the “Plan”), which is administered by the
Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the non‑qualified stock option provided for
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control. No part of the Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.
2.Grant of Option. The Company hereby grants to the Participant, as of the Grant
Date specified above, a non‑qualified stock option (this “Option”) to acquire
from the Company at the Per Share Exercise Price specified above, the aggregate
number of shares of Common Stock specified above (the “Option Shares”). Except
as otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. The Participant shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
this Option unless and until the Participant has become the holder of record of
the shares, and no adjustments shall be




--------------------------------------------------------------------------------

Exhibit 10.1

made for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan or this Agreement.
3.[Vesting and Exercise.
(a)Vesting. The Option subject to this grant shall become vested pursuant to the
schedule set forth in the table below, provided [the Participant is then
employed by the Company and/or one of its Subsidiaries or Affiliates on the
applicable vesting date]. There shall be no proportionate or partial vesting in
the periods prior to each vesting date and all vesting shall occur only on the
appropriate vesting date, subject to the Participant’s continued service with
the Company or any of its Subsidiaries on each applicable vesting date.
Vesting Date
Cumulative Percentage
of Option Shares Vested
[___________]
[___________]% of Option Shares
[___________]
[___________]% of Option Shares
[___________]
[___________]% of Option Shares
[___________]
[___________]% of Option Shares



(b)Vesting Upon Termination Due to Death, Disability or Retirement.
Notwithstanding Section 3(a), in the event of Termination due to the
Participant’s death, “Disability” or “Retirement” (each, as defined below), the
unvested portion of the Option shall become fully vested on the effective date
of such Termination. For purposes hereof, the term “Disability” shall mean
Participant is disabled as determined in accordance with the Company’s long-term
disability plan applicable to Participant or, in the absence of such a plan, as
determined by the Committee, for a period of at least six (6) months in any
twelve (12)‐month calendar period. For purposes hereof, the term “Retirement”
shall mean any Termination by the Participant, other than a Termination for
Cause, death or Disability, at or after age fifty-five (55) and when the
Participant has at least ten (10) years of full-time service (whether or not
continuous) with the Company or any of its Subsidiaries.
(c)Effect of Detrimental Activity. The provisions of Section 10.4 of the Plan
regarding Detrimental Activity shall apply to the Option.


(d)Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of this Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date.]


4.Termination.    Subject to the terms of the Plan and this Agreement, the
Options, to the extent vested at the time of the Participant’s Termination,
shall remain exercisable as follows:


(a)Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of this Option
shall remain exercisable until the expiration of the stated term of the Option
pursuant to Section 3 hereof.


(b)Retirement. In the event of the Participant’s Termination by reason of
Retirement, the vested portion of this Option shall remain exercisable until the
earlier of (i) five (5) years from the date of such Termination, and (ii) the
expiration of the stated term of the Option pursuant to Section 3 hereof.


(c)Termination Without Cause. In the event of the Participant’s involuntary
Termination by the Company without Cause, the vested portion of this Option
shall remain exercisable until the earlier




--------------------------------------------------------------------------------

Exhibit 10.1

of (i) ninety (90) days from the date of such Termination, and (ii) the
expiration of the stated term of the Option pursuant to Section 3 hereof.


(d)Voluntary Termination. In the event of the Participant’s voluntary
Termination (other than due to Retirement), the vested portion of this Option
shall remain exercisable until the earlier of (i) ninety (90) days from the date
of such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3 hereof.


(e)Termination for Cause. In the event of the Participant’s Termination by the
Company for Cause, all Options granted hereunder (whether or not vested) shall
terminate and expire upon such Termination.


(f)Treatment of Unvested Options upon Termination. Any portion of this Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.


5.Method of Exercise and Payment. Subject to Section 8 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Sections 6.4(c) and 6.4(d) of the Plan, including, without limitation, by
the delivery of any form of exercise notice as may be required by the Committee
and payment in full of the Per Share Exercise Price multiplied by the number of
shares of Common Stock underlying the portion of the Option exercised.


6.Non-transferability. The Options, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the Options to be
Transferred to a Family Member for no value, provided that such Transfer shall
only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such Transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that the Options may not be subsequently
Transferred otherwise than by will or by the laws of descent and distribution or
to another Family Member (as permitted by the Committee in its sole discretion)
in accordance with the terms of the Plan and this Agreement, and shall remain
subject to the terms of the Plan and this Agreement. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Options, or the levy of any execution, attachment or
similar legal process upon the Options, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.
7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option and, if the Participant fails to do so,
the Company may otherwise refuse to issue or transfer any shares of Common




--------------------------------------------------------------------------------

Exhibit 10.1

Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required minimum withholding obligation with regard to the
Participant may, with the consent of the Committee, be satisfied by reducing the
amount of cash or shares of Common Stock otherwise deliverable upon exercise of
the Option.
9.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


10.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.


11.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.


12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


13.Compliance with Laws. The issuance of this Option (and the Shares upon
exercise of this Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, as amended, the 1934 Act and in
each case any respective rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto. The Company shall not be obligated
to issue this Option or any of the Shares pursuant to this Agreement if any such
issuance would violate any such requirements.


14.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the Option is intended to be exempt from the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent.


15.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


16.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1

17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


18.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


19.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


20.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Options
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Options awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


EXPRESS, INC.






By:_____________________________                        


Name:___________________________                        


Title:____________________________                        






PARTICIPANT


_______________________________________


    


Name:___________________________    






